Citation Nr: 1113967	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  09-35 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD) (claimed as a nervous condition), for the portion of the appeal period extending from March 18, 1974 to November 25, 1991.

2.  Entitlement to service connection for a psychiatric disorder other than PTSD, for the portion of the appeal period extending from November 26, 1991 forward, with consideration of whether new and material evidence has been presented with which to reopen the claim.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Esquire



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active military service from August 1967 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 1997 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that denied service connection for an acquired psychiatric disorder other than PTSD.  

While the case was pending appellate consideration by the Board, a rating action was issued in July 1999, granting service connection for PTSD, and assigning a 100 percent evaluation effective from June 15, 1992.  In a rating decision issued in November 2000, an effective date of November 26, 1991 was assigned, based on a finding of clear and unmistakable error in the July 1999 rating decision.

In a May 2001 decision, the Board addressed two claims: (1) entitlement to an effective date prior to November 26, 1991 for a grant of service connection for PTSD; and (2) whether new and material evidence was presented to reopen a claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD; both of which were denied.  With respect to the second claim, the Board determined that since the Veteran had not timely appealed rating decisions of May 1974 and December 1989, new and material evidence was required in order to reopen the claim and further made a finding that new and material evidence meeting the criteria of 38 C.F.R. § 3.156 (2000) had not been presented with which to reopen the claim.  

The Veteran appealed the May 2001 Board decision as to both issues to the United States Court of Appeals for Veterans Claims (Court).  In a single-judge memorandum decision issued in August 2004 with Judgment entered in September 2004, the Court affirmed the Board decision as it pertained to the earlier effective date claim for PTSD.  It reversed and remanded the Board's May 2001 decision with respect to the service connection claim for an acquired psychiatric disorder other than PTSD.  The Court explained that the Board had erroneously treated a May 1974 rating action as a final decision denying service connection for a nervous condition and held that the service connection claim for a nervous condition filed in 1974 was never adjudicated and remained pending.  

In August 2005, the Board adjudicated and denied the service connection claim for acquired psychiatric disorder other than PTSD.  The Veteran again appealed that decision to the Court.  In January 2006, the parties agreed to a Joint Motion for Remand (JMR) and an Order was issued by the Court in January 2006, vacating the Board's August 2005 decision, and remanding it for additional development.  In the JMR, the parties acknowledged that the Court had determined that the service connection claim for a nervous condition which was filed in March 1974 was still pending, and based the request to vacate the Board's decision primarily on the fact that the Board should not have taken it upon itself to adjudicate the claim in the first instance in August 2005, without a prior adjudication of the claim by the RO.  

In August 2006, the Board remanded the claim for additional notification, evidentiary development, and de novo adjudication of the claim by the RO.  In a Statement of the Case issued in April 2008, the RO denied service connection for an acquired psychiatric condition, other than PTSD.  In a rating decision of October 2008, the RO confirmed and continued the denial of service connection for personality disorder, bipolar disorder, and for any acquired psychiatric disorder other than PTSD.  The Veteran's attorney filed a timely NOD with that decision in December 2008, a Statement of the Case was issued in July 2009 and a substantive appeal was filed in July 2009.  

For clarification purposes the Board observes that this appeal arises from a November 1997 rating decision denying service connection for a psychiatric disorder, which due to the complex and lengthy history of this case, has been pending an appellate decision since that time.  The October 2008 rating decision is part of the procedural history relating to the original appeal of the November 1997 decision and is not a separate claim.  As will be explained here, the claim on appeal has been bifurcated as shown on the title page to reflect separate determinations made as related to distinct portions of the appeal period at issue.

The Board notes that subsequent to both the 2004 memorandum decision and the 2006 JMR, in Deshotel v. Nicholson, 457 F.3d 1258 (Fed.Cir.2006), and in Ingram v. Nicholson, 21 Vet. App. 232 (2007), the Federal Circuit and the Court recognized the existence of an implicit denial rule.  The implicit denial rule provides that, in certain circumstances, a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if VA did not expressly address that claim in its decision.  See Deshotel, 457 F.3d at 1261.  The implicit denial rule was further discussed in two cases recently issued by the United States Court of Appeals for the Federal Circuit, which held that if a Veteran's claim for service connection benefits is left pending without a final adjudication, the claim may be addressed when a subsequent claim for the same disability is adjudicated by VA.  See Jones v. Shinseki, 619 F.3d. 1368, 1373 (2010); see also, Williams v. Peake, 521 F.3d. 1348, 1350-51 (2008).  Factors for consideration of the implicit denial rule were also discussed in the recent case of Cogburn v. Shinseki, 24 Vet. App. 205 (2010).  The Board recognizes the potential applicability of the implicit denial concept in this case; however as it has no bearing on consideration of entitlement to service connection for a psychiatric disorder other than PTSD, for the portion of the appeal period extending from November 26, 1991 forward, it is not further discussed herein.  

The issue of entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder, for the portion of the appeal period extending from March 18, 1974 to November 25, 1991 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  On November 26, 1991, the Veteran filed to reopen a service connection claim for PTSD which had been previously denied in a final rating decision of December 1989.  

2.  In a July 1999 rating decision, service connection was granted for PTSD, for which a 100 percent evaluation has been assigned, effective from November 26, 1991.  

3.  Service connection and a 100 percent evaluation for PTSD have been in effect from November 26, 1991 as evaluated under diagnostic code 9411, 38 C.F.R. § 4.132 (1991 to 1996) and later under 38 C.F.R. § 4.130 (1997-2010), based upon the rating schedule used for the evaluation of mental disorders.  

4  There is no legal basis upon which to award duplicate benefits for a psychiatric disorder other than PTSD, evaluated under the same rating criteria as is used for the evaluation of PTSD under 38 C.F.R. § 4.132 (1991 to 1996) and 38 C.F.R. § 4.130 (1997-2010), for any portion of the appeal period extending from November 26, 1991, forward.


CONCLUSION OF LAW

For the portion of the appeal period extending from November 26, 1991, forward, service connection for a psychiatric disorder other than PTSD is denied as a matter of law, as service connection has already been established for PTSD with an assigned 100 percent evaluation, from that date forward.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7015; 38 C.F.R. § 4.132 (1991-1996), diagnostic code 9411, Note 4; 38 C.F.R. §§ 3.159, 3.303, 3.304, 4.14 (2010), 4.130 (1997 to 2010); Esteban v. Brown, 6 Vet. App. 259 (1994); Sabonis v. Brown, 6 Vet. App. 426 (1994); Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating her claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's findings herein to the effect that for the portion of the appeal period extending from November 26, 1991 forward, the Veteran's service connection claim for a psychiatric disorder/nervous condition must be denied as a matter of law, further assistance is unnecessary to aid the Veteran in substantiating his claim.  As will be discussed below, the law is dispositive as to this portion of the claim and the facts are not in dispute.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also, Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); see also VAOPGCPREC 5- 2004.  As the law is dispositive in the instant claim, the VCAA is not applicable.

Factual and Procedural Background

On March 18, 1974, the Veteran filed a service connection claim for a "nervous condition."  

The Veteran's service treatment records, including a July 1971 report of separation physical examination, include no evidence of a psychiatric or personality disorder and reflect that the Veteran denied having any nightmares, depression, or nervous trouble of any sort. 

In January and February 1974, the Veteran was hospitalized and treated by VA for a condition diagnosed as passive-aggressive personality with paranoid, antisocial and explosive features.  He was again hospitalized for 30 days between February and April 1974 for treatment of diagnosed dental problems and passive-aggressive personality.  

The file contains a rating decision dated on May 10, 1974 indicating that the issues for consideration included service connection claims for a nervous condition and cysts, as well as claim for non service-connected pension.  The decision includes a notation of "NSC VE 100% PASSIVE AGGRESSIVE PERSONALITY (TEMPORARY), COMPETENT."

The file reflects that VA issued correspondence to the Veteran on June 14, 1974, informing him of the denial of the claim for non service-connected pension.  There was no mention of the service connection claim for a nervous disorder.  Notice of appellate rights (VA Form 1-4107) were enclosed with the correspondence. 

On July 19, 1989, the Veteran filed a service connection claim for PTSD.  Evidence on file reflected that the Veteran was hospitalized at a VA facility in May 1989, at which time he was treated for diagnoses of: bipolar disorder; narcissistic traits; and a urinary tract infection.  On VA examination of November/December 1989, diagnoses of mixed type bipolar disorder; PTSD; and borderline personality disorder with narcissistic traits, were made. 

In a rating decision issued in December 1989, the RO denied service connection claims for PTSD and bipolar disorder on the merits, as well as denying service connection for a personality disorder.  In this regard, the Veteran's full clinical history was summarized, and it was explained that bipolar disorder was not incurred in or aggravated by service, nor did the evidence support the criteria for a diagnosis of PTSD.  The RO referenced a prior rating decision denying service connection for personality disorder and confirming the denial of service connection for a personality disorder based on VA regulations prohibiting the grant of service connection for constitutional or developmental conditions.  

The file contains correspondence dated on January 17, 1990 informing the Veteran of the denial of his claim for PTSD.  He was further informed that the medical evidence did not establish that he had PTSD, or any other nervous condition (emphasis added), for which service connection could be established.  Notice of Appellate Rights (VA Form 1-4107) were enclosed with that correspondence. 

Subsequently, on May 8, 1990, the Veteran submitted a Form 21-4138, indicating that he wished to file a service connection claim for bipolar disorder.  In correspondence issued from VA to the Veteran dated on August 30, 1990, it was noted that his claim had been received and he was advised of the prior denial of his service connection claim for a nervous condition in January 1990.  He was further advised that in order to reopen his claim, new and material evidence must be presented, and that in the absence of new and material evidence, no action could be taken on the claim.  During the year following the August 30, 1990 correspondence, the Veteran did not take any action relating to the claim and no additional pertinent evidence or information was added to the file.  

On November 26, 1991, the Veteran filed to reopen the service connection claim for PTSD.  At that time, he claimed that he had filed a timely Notice of Disagreement in March 1990, following the denial of the claim for the PTSD/nervous disorder claim in May 1989.  (The Veteran's account to this effect was rejected by the Court in an August 2004 memorandum decision).  In correspondence issued from VA to the Veteran dated on December 31, 1991, he was informed that a timely NOD had not been received following the denial of the PTSD claim, and that the one year appeal period had closed.  He was advised that in order to reopen his claim, he must present new and material evidence.

In January 1993, the Veteran again filed a service connection claim for PTSD.  The claim was denied in a March 1993 rating action which was appealed to the Board.  Thereafter, it appears that claims for psychiatric disorders other than PTSD were raised in December 1994 and October 1995.  

In a decision issued in February 1997, the Board took notice of the fact that service connection for PTSD had been previously denied in a rating decision of December 1989, which was not appealed and became final.  As such, the claim on appeal was characterized as whether new and material evidence had been received with which to reopen a service connection claim for PTSD; that claim was remanded for additional evidentiary development.  The Board also mentioned that a claim of entitlement to service connection for a psychiatric disorder other than PTSD had been raised, and this claim was referred to the RO for adjudication.  

Evidence subsequently added to the record reflects that the Veteran was hospitalized at a VA facility in 1985 at which time he was treated for diagnosed bipolar affective disorder.  VA records also show that an assessment of rule out schizoaffective disorder was made in April 1987.

In a November 1997 rating decision, the RO denied a service connection claim for a psychiatric condition other than PTSD on the merits without regard to or discussion of any previously issued decisions or finality issues.  The November 1997 rating decision was appealed to the Board.

By rating action of July 1999, service connection was established for PTSD for which a 100 percent evaluation was assigned effective from June 15, 1992, under diagnostic code 9411.  In August 1999, the Veteran's representative filed a Notice of Disagreement with the assigned effective date, asserting that the Veteran never received notice of his appellate rights in conjunction with the January 17, 1990, letter from the RO informing him of the denial of the service connection claim for PTSD in December 1989, and hence the claimed remained pending since May 1989, warranting an earlier effective date.  

In a November 2000 rating action, the RO determined that clear and unmistakable error had been made in the July 1999 rating action as related to the assigned effective date for the grant of service connection and assignment of a 100 percent evaluation for PTSD.  Therein it was determined that November 26, 1991 was the appropriate effective date, representing the date of filing of the Veteran's successful application to reopen the previously denied service connection claim for PTSD.  Thereafter the Veteran and his representative pursued an appeal seeking a still earlier effective date for the grant of service connection for PTSD.  

In May 2001, the Board issued a decision denying entitlement to an effective date prior to November 26, 1991, for the grant of service connection for PTSD; and determining that new and material evidence had not been presented with which to reopen a claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  In denying the effective date claim, the Board found that: (1) the Veteran did not appeal a December 1989 RO decision denying service connection for PTSD; (2) on November 26, 1991, the RO received the Veteran's claim of entitlement to service connection for PTSD; and (3) there was no evidence of a claim of entitlement to VA benefits pertaining to PTSD between December 1989 and November 26, 1991.  In determining that no new and material evidence had been presented to reopen the service connection for an acquired psychiatric disorder other than PTSD the Board found that: (4) in unappealed decisions in May 1974 and December 1989 the RO denied entitlement to service connection for an acquired psychiatric disorder other than PTSD; and that (5) evidence associated with the claims file subsequent to the RO's December 1989 denial did not bear directly and substantially upon the specific matter under consideration, was cumulative or redundant, and by itself and in connection with evidence previously assembled was not so significant that it must be considered to decide fairly the merits of the claim.  The Board's May 2001 decision was appealed to the Court with respect to both issues.  

The Court initially affirmed the Board's decision as to both issues in a single-judge non-precedential memorandum decision issued in June 2004; that determination was withdrawn and a second single-judge non-precedential memorandum decision was issued in August 2004.  In the August 2004 memorandum decision, the Court affirmed the Board's decision with respect to the effective date claim for PTSD; specifically finding that the Board did not err in its determination that the December 1989 claim was final, and that there was no clear evidence presented rebutting the presumption of regularity with respect to the mailing of the January 1990 notice letter and appellate rights.  

In the August 2004 memorandum decision, the Court also reversed and remanded the Board's decision with respect to the claim of whether new and material evidence had been presented with which to reopen a service connection claim for a psychiatric disorder, other than PTSD.  The Court explained that the Board had erroneously interpreted a May 1974 rating action as a final decision denying service connection for a nervous condition and subsequently requiring new and material evidence with which to reopen the claim, when in fact there was no adjudication of the Veteran's claim for a nervous condition at that time and the claim remained pending.  On this basis, the May 2001 Board decision was reversed and remanded, as being clearly erroneous.  The Court made a specific finding that there was no error with respect to the Board's determinations that the December 1989 decision denying service connection for bipolar disorder was final or that the evidence submitted by the appellant subsequent to the December 1989 was not new and material.  In apparent contradiction to this finding, however, the Court also reasoned that the December 1989 rating decision - which reopened the claim for a nervous condition/psychiatric disorder - was faulty because the Veteran was initially required to submit new and material evidence even though the original 1974 RO decision was not final.  Judgment was entered on September 2004. 

Subsequently, the Board issued a decision in August 2005 denying a service connection claim for a psychiatric disorder other than PTSD, on the merits.  That decision was appealed.

In January 2006, a Joint Motion for Remand (JMR) was issued requesting that Board's August 2005 decision be vacated and remanded for additional development and notice, with subsequent readjudication.  In the JMR, the parties acknowledged the Court's determination in the August 2004 decision, that the Veteran's 1974 service connection claim for a nervous condition was never adjudicated by the RO and was therefore still pending, and pointed out that the Board should not have taken it upon itself to adjudicate the issue in the August 2005 decision in the first instance, without the RO having done so first.  The JMR also noted deficiencies in the discussion of the applicability and adequacy of the VCAA notice and directed that the case be remanded so that another VA examination could be afforded for the Veteran to clarify his psychiatric diagnosis.  An Order granting the JMR was issued in January 2006.

In August 2006, the Board remanded the service connection claim for a psychiatric disorder other than PTSD to ensure that proper VCAA notification was provided and to provide the Veteran with a VA examination.  Additional VCAA/duty to assist notice was provided in a January 2007 letter.  A VA examination was conducted in March 2008, at which time the only diagnosed condition was chronic PTSD.  The examiner explained that although the medical records indicated treatment for passive-aggressive personality and bipolar disorder, the more accurate diagnosis appeared to be PTSD.  

In a Statement of the Case issued in April 2008, the RO denied service connection for an acquired psychiatric condition, other than PTSD.  In a rating decision of October 2008, the RO confirmed and continued the denial of service connection for personality disorder; bipolar disorder, and for any acquired psychiatric disorder other than PTSD.  

Analysis

At issue in this case is whether the Veteran is entitled to service connection for a psychiatric disorder other than PTSD, to include claimed as a nervous condition.  The theory for such entitlement is based on the premise that a service connection claim for a nervous condition filed on March 18, 1974, was not adjudicated and has remained pending since that time.  The Board observes that service connection is currently in effect for PTSD, which has been assigned a 100 percent evaluation, effective from November 26, 1991.  As such, in many ways this claim more closely resembles an earlier effective date claim than a service connection claim. 

The Board has determined that the claim at issue involves two distinct periods, warranting separate analyses.  As discussed below, additional evidentiary development is warranted prior to appellate consideration of service connection for a psychiatric disorder/nervous condition from the period prior to November 26, 1991.  However, the evidentiary record is adequate for consideration of service connection for a psychiatric disorder/nervous condition other than PTSD from November 26, 1991, forward.

The service connection claim for a psychiatric disorder/nervous condition other than PTSD on appeal arises from a November 1997 rating decision denying that claim.  Significantly, at the time of that rating action, service connection for PTSD had not yet been established.  

By rating action of July 1999, service connection was established for PTSD for which a 100 percent evaluation was assigned effective from June 15, 1992, under diagnostic code 9411.  In a November 2000 rating action, the RO determined that clear and unmistakable error had been made in the July 1999 rating action as related to the assigned effective date for the grant of service connection and assignment of a 100 percent evaluation for PTSD.  Therein it was determined that November 26, 1991 was the appropriate effective date, representing the date of filing of the Veteran's successful application to reopen the previously denied service connection claim for PTSD.  The assigned effective date relating to the grant of service connection and the assignment of a 100 percent rating for PTSD was addressed by the Board in a May 2001 decision at which time the Board declined to award an effective date prior to November 26, 1991.  That Board determination was affirmed in the single-judge memorandum decision issued by the Court in August 2004.   

In light of the full grant of a 100 percent schedular evaluation for PTSD effective from November 26, 1991, the service connection claim for psychiatric disorder/nervous condition other than PTSD, as relates to the period extending from November 26, 1991 is essentially moot, irrespective of any finality issues which might also attach to the claim.  

In the regard, the Board notes that effective November 7, 1996, PTSD and psychiatric disorders other than PTSD have been evaluated using the same schedular rating criteria and (albeit under different diagnostic codes).  See 38 C.F.R. § 4.130 (1997 to 2010).  However, even prior to that time, VA regulations prohibited pyramiding as related to the evaluation of mental disorders, providing that when two diagnoses, one organic and the other psychological or psychoneurotic, are presented covering the organic and psychiatric aspects of a single disability entity, only one percentage evaluation will be assigned under the appropriate diagnostic code determined by the rating board to represent the major degree of disability.  When the diagnosis of the same basic disability is changed from an organic one to one in the psychological or psychoneurotic categories, the condition will be rated under the new diagnosis.  38 C.F.R. § 4.132, Part 4, Diagnostic Code 9411, Note 4 (1991-1996).

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, (2010), the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The United States Court of Veterans Appeals (Court) held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.  

In Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010), the United States Court of Appeals for Veterans Claims (Court) held that, within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise.  Pursuant to the above discussion, the regulations in effect and applicable to the evaluation of mental disorders from 1991 to 2011, including PTSD and psychiatric disorders other than PTSD, do not provide otherwise.  The Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14.  

Accordingly, as the Veteran is already service-connected for PTSD, the grant of service connection for another psychiatric disorder/nervous condition for any period of time extending from November 26, 1991, forward, would not result in any additional benefit to the Veteran and would, in fact, be in violation of the prohibition against pyramiding.  38 C.F.R. § 4.14; Esteban v. Brown.  Hence, to the extent a claim for a nervous condition or psychiatric disorder has been pending as of or at any time subsequent to November 26, 1991, the matter is moot and the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (when the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.)  


ORDER

For the portion of the appeal period extending from November 26, 1991, forward, service connection for a psychiatric disorder other than PTSD, to include claimed as a nervous condition, is denied due to lack of entitlement under the law.


REMAND

Additional development is warranted with respect to the issue of entitlement to service connection for a psychiatric disorder other than PTSD, (also claimed as a nervous condition), for the portion of the appeal period extending from March 18, 1974 to November 25, 1991.

Pursuant to an August 2006 Board Remand, among the requested actions were for the RO to arrange for the Veteran to undergo psychological testing and an examination by a psychiatrist to determine the current diagnosis(es) and etiology of any current psychiatric disorder(s).  It was further instructed that for each diagnosis other than PTSD, an opinion should be provided as to the medical probabilities that the disability is related to the veteran's period of military service.  A VA examination was conducted in March 2008, at which time, the only diagnosed condition was chronic PTSD and the examiner explained that although the medical records indicated treatment for passive-aggressive personality and bipolar disorder, the more accurate diagnosis appeared to be PTSD.

Subsequently, the Veteran's representative has maintained that the 2008 VA examination is inadequate.  In arguments presented in July 2008, she maintained that the March 2008 VA examination was inadequate as it did not address whether the condition(s) diagnosed in 1974 were correct and whether a diagnosis of PTSD was warranted/supported at that time.  In arguments presented in September 2009, she maintained that the Veteran's problems treated in 1974 were early manifestations of PTSD, and hence should be considered a "primarodial" form of PTSD.  In this regard, she has requested that the VARO address the provisions of 38 C.F.R. § 4.125(b), pertaining to a change in diagnosis of a mental condition.  The provisions of 38 C.F.R. § 4.125(a) (2010) state that if the diagnosis of a mental disorder is changed, the rating agency shall determine whether the new diagnosis represents progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition.  If it is not clear from the available records what the change of diagnosis represents, the rating agency shall return the report to the examiner for a determination.

In accordance with the above concerns, an addendum addressing the pertinent inquiries will be requested from the March 2008 VA psychiatric examiner, or, if he or she is no longer available, from another VA psychiatric examiner.  In addition, the RO will be requested to readjudicate the claim, to include consideration of the provisions of 38 C.F.R. § 4.125(a) (2010).

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, this case is REMANDED for the following action:

1.  Request that the March 2008 VA psychiatric examiner provide an addendum to the previous opinion.  Another VA examination may not be necessary in order to provide this opinion unless the examiner finds that an examination of the Veteran is required in order to provide the requested opinions.  If the March 2008 VA psychiatric examiner is no longer available, please have another VA psychiatrist or psychologist provide the necessary addendum and medical opinions, after review of the entire claims folder.

After a comprehensive review of the claims folder, to include the service treatment records and post-service evidence dated from 1974, forward, the VA examiner must specifically answer the following questions:

(A) Were the diagnoses made in 1974 correct and did they represent a primordial form of PTSD subsequently diagnosed?

(B) Was a diagnosis of PTSD warranted/supported in 1974?

(C) Do the psychiatric disorders diagnosed after 1974, to include PTSD, represent: (i) a progression of the conditions diagnosed in 1974, (ii) a correction of an error in the 1974 diagnoses, or (iii) the development of a new and separate condition?

The examiner should discuss the rationale for the opinions, whether favorable or unfavorable, based on information obtained from review of the record, as well as other medical principles and research, as appropriate.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

2.  Following the above actions, the RO/AMC will review and readjudicate the Veteran's claim of entitlement to service connection for a psychiatric disorder other than PTSD, for the portion of the appeal period extending from March 18, 1974 to November 25, 1991- to include consideration of the provisions of 38 C.F.R. § 4.125(b) (cited to above).  If the benefit sought remains denied, the Veteran must be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


